                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

SHAFIQULLAH KOSHANI,                                  )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:17-CV-265-TWP-HBG
                                                      )
ERIC WAYNE BARTON and VANQUISH                        )
WORLDWIDE, LLC,                                       )
                                                      )
               Defendants.                            )

                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion to Modify Scheduling Order [Doc. 125]. Specifically,

Defendants request that the deadline for filing Daubert motions be extended to January 4, 2019.

Defendants also request that a pretrial conference be set on a date two to three weeks before the

trial date, which is currently set for February 12, 2019. Plaintiff reported to the Court that he did

not object to the extension but requested until January 18 to file Daubert motions because Plaintiff

intended to depose Defendants’ experts on January 11, 2019.

       As previously reported to the parties, the Court will allow them to file Daubert motions.

Given that the trial is next month, the parties SHALL file their Daubert motions on or before

January 18, 2019. Responses to the Daubert motions shall be filed on or before January 25,

2019. Once the parties have filed their Daubert motions, the Court will schedule a hearing, if

necessary. Finally, the Court will contact the parties at a later date to set the final pretrial

conference. Accordingly, the Motion to Modify Scheduling Order [Doc. 125] is GRANTED.

       IT IS SO ORDERED.
                                              ENTER:

                                              United States Magistrate Judge
